UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7007



ABRAS SANDY Q. MORRISON,

                                             Petitioner - Appellant,

          versus


PATRICK CONROY; ATTORNEY GENERAL OF THE STATE
OF MARYLAND,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
00-1428-PJM)


Submitted:   November 29, 2001            Decided:   December 5, 2001


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Abras Sandy Q. Morrison, Appellant Pro Se. John Joseph Curran,
Jr., Attorney General, Ann Norman Bosse, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Abras Sandy Q. Morrison seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2001).      We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.          Accordingly,

we deny a certificate of appealability and dismiss the appeal on

the reasoning of the district court.         See Morrison v. Conroy, No.

CA-00-1428-PJM (D. Md. May 25, 2001).        We dispense with oral argu-

ment   because   the   facts   and   legal   contentions   are   adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                  DISMISSED




                                      2